Title: Ratification of Third Dutch Loan, 11 October 1787
From: Adams, John,St. Clair, Arthur,Thomson, Charles
To: 


          
            [11 October 1787]
          
          Be it Remembered that the within Contract or Engagement entered into by the honble: John Adams, Minister Plenipotentiary of the United States of America to their High Mightinesses the Lords the States General of the United Netherlands in behalf of the said States with sundry Money Lenders for a Loan of One Million of Guilders dutch Current Money, dated at Amsterdam the first day of June 1787, hath been read in Congress, approved and ratified and declared obligatory on the United States of America.
          Done in the City Hall in the City of New York, by the United States in Congess Assembled this Eleventh day of October in the Year of our Lord one thousand seven hundred and Eighty seven and in the Twelfth year of our Sovereignty and Independence.—
          
            Ar. St. Clair Presidt.Chas Thomson Secy
          
        